Name: Commission Regulation (EEC) No 3827/92 of 28 December 1992 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal
 Type: Regulation
 Subject Matter: trade;  trade policy;  processed agricultural produce;  economic geography;  Europe
 Date Published: nan

 No L 387/42 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3827/92 of 28 December 1992 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 (1 ) thereof, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 1992 laying down general rules for applying the supplementary trade mechanism ('), appli ­ cable to deliveries to Spain of products other than fruit and vegetables, and in particular Article 9 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2), as last amended by Regulation (EEC) No 3296/88 (3), and in particular the first subparagraph of Article 5 ( 1 ) thereof, Whereas, pursuant to the Act of Accession of Spain and Portugal, indicative ceilings should be set for 1993 for imports into Spain from the Community of Ten and from Portugal ; whereas, given the potential for exports from the Community of Ten and from Portugal and in order to continue to open up the Spanish market gradually, the said ceilings should be increased by 30 % ; whereas to this end the Annex to Commission Regulation (EEC) No 606/86 (4), as last amended by Regulation (EEC) No 705/92 (*), should be replaced by the Annex hereto ; Whereas following the adoption of Commission Regula ­ tion (EEC) No 3831 /92 (6) removing certain milk products from the list of products covered by the supplementary trade mechanism certain provisions of Regulation (EEC) No 606/86 should be adjusted ; Whereas the measures provided for in this Regulation are in accordance within the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . in Article 1 ( 1 ) * 1992' is replaced by ' 1993'; 2. Article 2 (2) and (3) is deleted ; 3 . Article 2a is deleted ; 4. the second subparagraph of Article 3 ( 1 ) is deleted ; 5. Article 4 is replaced by the following : 'Article 4 The security indicated in Article 1 (3) of Regulation (EEC) No 569/86 shall for the products appearing in the Annex hereto be  ECU 4 per 100 kilograms for products not concen ­ trated nor containing added sugar or other sweete ­ ning matter, in immediate packings of a net content not exceeding two litres, of CN codes 0401 , 0403 and 0404.'; 6 . the Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') See page 12 of this Official Journal . (2) OJ No L 367, 31 . 12. 1985, p. 7 . O OJ No L 293, 27. 10. 1988, p. 7 . (4) OJ No L 58, 1 . 3. 1986, p. 28 . O OJ No L 75, 21 . 3 . 1992, p. 29. ¥) See page 47 of this Official Journal . 31 . 12. 92 Official Journal of the European Communities No L 387/43 ANNEX Indicative ceilings (tonnes) Quantity CN code Description Community of Ten and Portugal ex 0401 Milk and cream not concentrated nor containing added sugar or other sweetening matter, other than in immediate packings of a net content not excee ­ ding two litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or containing added sugar or other sweetening matter, nor flavoured, nor containing * 1^7 706 added fruit or cocoa other than in immediate pack ­ ings of a net content not exceeding two litres ex 0404 Whey, not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, other than in immediate packings of a net content not exceeding two litres -